Citation Nr: 1335036	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-09 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson



INTRODUCTION

The claimant had active duty for training (ADT) service from November 1981 to January 1982.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a June 2009 rating decision of the VA Regional Office (RO) in Detroit, Michigan. 

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not already associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The May 2008 VA examination is inadequate for adjudication purposes.  The VA examiner failed to consider the claimant's reports of back pain and leg cramps at separation.  She provided a cursory rationale to support her negative opinion on the right knee disability.  In service connection claims, once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Another VA examination is necessary as instructed below.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the claimant identify any recent medical treatment records for her claimed lumbar back, right knee, and right leg disabilities and furnish appropriate authorization for the release of private medical records.  

If the claimant fails to furnish any necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the claimant of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to her appeals.

2.  After obtaining any updated medical records and associating them with the record, schedule the claimant for a VA examination to evaluate her claimed lumbar spine, right knee, and right leg disabilities.  The claims folder and access to any pertinent documents in Virtual VA and/or VBMS efolders must be made available to the examiner.  The examiner should indicate receipt and review of these records.  A clinical examination with any indicated medical tests or studies must be completed.  

For each claimed disability (lumbar spine, right knee, and right leg), the examiner must opine on whether it is at least as likely as not (50 percent probability or greater) proximately due to any in-service injury or disease.  He or she is directed to review findings of right knee patellofemoral syndrome at separation, the claimant's descriptions of a fall injuring her back and right knee, and the claimant's reports at separation of low back pain, leg cramps, and 'tricked' or locked knee. 

The examiner must provide a scientific rationale to support the opinion for each disability.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the claimant is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the claimant's reports, the examiner should provide a reason for doing so and cannot rely solely on an absence of contemporaneous medical treatment. 

3.  After completing all development required to adjudicate the claimant's claims, re-adjudicate the claims.  If the benefit sought remains denied, the claimant and her representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


